746 N.W.2d 282 (2008)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Kendrick ROSS, Defendant-Appellant.
Docket No. 135342. COA No. 279291.
Supreme Court of Michigan.
April 2, 2008.
On order of the Court, the application for leave to appeal the October 4, 2007 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.
MARILYN J. KELLY, J., would remand this case to the trial court for the appointment of counsel.